Title: To James Madison from John Jay, 2 December 1789
From: Jay, John
To: Madison, James


Dr. Sir
New York 2d. December 1789
A few days since I received a Letter from Mr. Jefferson, dated at Cowes in the Isle of Wight the 17th. October last, in which he mentioned that he expected to sail from that Place the next Day in a Vessel bound to the Chesapeake, and enclosed a Bill of Lading, a Copy of which I have the Pleasure of herewith sending to you.
In case the Packages mentioned in the said Bill of Lading, arrive before you return to New York, they will of course be deposited in the public Store; for it is necessary that the Contents as well as their Value, should be ascertained, before an Entry of them can be made at the Custom House. I am informed that the public Store is a good and dry one, and that Goods stored in it will be perfectly safe. I have the honor to be with great Respect and Esteem Dr. Sir [Your m]ost obt. h’ble Servt.
